Citation Nr: 0828212	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  06-10 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for emphysema.

2.  Entitlement to service connection for left lower 
extremity varicose veins.

3.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran had active duty service from November 1959 to 
November 1962.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2005, a statement of the case was issued in February 2006, 
and a substantive appeal was received in March 2006.  


FINDINGS OF FACT

1.  Emphysema was not manifested during the veteran's active 
duty service or for many years thereafter. 

2.  Left lower extremity varicose veins were not manifested 
during the veteran's active duty service or for many years 
thereafter.

3.  Prostate cancer was not manifested during the veteran's 
active duty service or for many years thereafter, nor is it 
otherwise related to such service or to any injury during 
service. 


CONCLUSIONS OF LAW

1.  Emphysema was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.  Left lower extremity varicose veins were not incurred in 
or aggravated by the veteran's active duty service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).

3.  Prostate cancer was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a July 2005 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in July 2005, which was prior to the 
October 2005 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection.  Further, a March 2006 letter 
gave notice of the types of evidence necessary to establish a 
disability rating and effective date for the disabilities on 
appeal.  Significantly, in response, in April 2006, the 
veteran responded that he had no further information or 
evidence to submit to substantiate his claim.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records and VA treatment records.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R.  
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

As discussed in more detail below, in the instant case, a VA 
examination with nexus opinion is not required in order to 
make a final adjudication.  McLendon v. Nicholson, 20 
Vet.App. 79 (2006), states, that in disability compensation 
(service connection) claims, VA must provide a medical 
examination [for a nexus opinion, as applicable] when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
set forth in McLendon are not met in this case. 

Initially, the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," so it is 
not necessary to obtain a VA medical opinion with regard to 
etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
In other words, absent such evidence, the Board finds that it 
is unnecessary to require the veteran to report for a VA 
medical examination or to ask a medical expert to review the 
record because any examination report or medical opinion 
could not provide competent evidence of the manifestation of 
the disabilities on appeal in service.  Moreover, given the 
absence of any competent evidence of the claimed post-service 
disabilities until approximately 40 years after service, any 
current opinion provided at this point would be no more than 
speculative.  See 38 C.F.R. § 3.102 (2007) (a finding of 
service connection may not be based on a resort to 
speculation or even remote possibility).  

In this case, the Board finds that a VA medical opinion or 
examination is not necessary with regard to the question of 
etiology.  The service treatment records do not reflect a 
diagnosis of the disabilities on appeal.  Because the 
evidence does not establish that the veteran suffered "an 
event, injury or disease in service," it is not necessary to 
obtain a VA medical opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  In other words, absent such 
evidence, the Board finds it unnecessary to require the 
veteran to report for a VA medical examination or to ask a 
medical expert to review the record because any examination 
report or medical opinion could not provide competent 
evidence of the manifestation of the disabilities on appeal 
in service.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
malignant tumors, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Emphysema 

The veteran is seeking entitlement to service connection for 
emphysema.  Service treatment records are silent with respect 
to any symptoms of or diagnosis of emphysema.  Significantly, 
the veteran's October 1962 service examination prior to 
discharge showed the veteran's lungs and chest were evaluated 
as clinically normal.  Further, in his contemporaneous 
medical history, the veteran expressly denied shortness of 
breath, pain or pressure in chest and chronic cough.  

The only post service medical evidence of record is VA 
treatment records from May 2002 to June 2005.  A May 2002 
record showed that the veteran smoked approximately one pack 
of cigarettes per day for the last 40 years.  Nevertheless, 
these records are silent with respect to any findings of 
emphysema or linking emphysema to service.  In fact, there is 
no medical evidence of record linking emphysema to service.  

Therefore, based on the medical evidence of record, the Board 
must conclude that service connection for emphysema is not 
warranted.  There is no medical evidence of emphysema in 
service.  While the veteran has claimed that he was not 
examined for emphysema upon his discharge, service medical 
records showed that the veteran was afforded a thorough 
general examination that included the chest and lungs in 
October 1962.  Further, although it is not clear whether the 
veteran even has a current diagnosis of emphysema, 
importantly, there is no medical evidence linking emphysema 
to service.  Moreover, as it was almost 40 years until the 
first post service medical evidence of record, there is no 
supporting evidence of a continuity of pertinent 
symptomatology. 

The Board also recognizes that the medical evidence shows 
that the veteran is a long time user of tobacco products.  
Legislation relating to claims based upon the effects of 
tobacco products, contained in 38 U.S.C.A. § 1103(a) (West 
2002), includes the following: "Notwithstanding any other 
provision of law, a veteran's disability or death shall not 
be considered to have resulted from personal injury suffered 
or disease contracted in line of duty in the active military, 
naval, or air service for purposes of this title on the basis 
that it resulted from injury or disease attributable to the 
use of tobacco products by the veteran during the veteran's 
service."  See Public Law No. 105- 206, 112 Stat. 865, § 8202 
(1998).  This law applies to claims filed after June 9, 1998, 
and does not affect claims filed on or before that date.  As 
the appellant's claim was filed in May 2005, any claim based 
on the veteran's use of tobacco products is precluded by law.

The Board acknowledges the veteran's contentions linking his 
emphysema to service.  However, medical evidence is generally 
required to establish a medical diagnosis or to address 
questions of medical causation; lay assertions of medical 
status do not constitute competent medical evidence for these 
purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Nevertheless, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  

As noted above, the service treatment records are completely 
silent as to any complaints of or treatment for emphysema.  
Here, the veteran is competent to say that he experienced 
symptoms while in service.  However, the Board does not 
believe that emphysema is subject to lay diagnosis.  The 
veteran has not demonstrated that he has the expertise 
required to diagnose emphysema and link it to service.    

The fact remains that there is no indication that emphysema 
was present in service or that it is linked to service.  
While the veteran's contentions have been carefully 
considered, these contentions are outweighed by the absence 
of any medical evidence to support the claim.  Accordingly, 
the Board finds that the weight of the evidence is against 
the presence of a disease or injury in service, and a causal 
nexus between emphysema to service.  

In conclusion, based on the reasons outlined above, a 
preponderance of the evidence is against the veteran's claim 
for emphysema.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).

Left Lower Extremity Varicose Veins

The present appeal also includes the claim of entitlement to 
service connection for left lower extremity varicose veins.  
Again, service treatment records are silent with respect to 
any findings of varicose veins of the left leg.  The October 
1962 service examination prior to discharge showed that the 
veteran's lower extremities were evaluated as clinically 
normal.  In his contemporaneous history, the veteran was 
silent with respect to any complaints concerning varicose 
veins.  

VA treatment records from May 2002 to June 2005 showed that 
the veteran had left lower extremity varicose veins.   
Nevertheless, these records do not link the veteran's left 
lower extremity varicose veins to service.  Importantly, 
there is no medical evidence of record linking the veteran's 
varicose veins to service.  

Therefore, based on the medical evidence of record, the Board 
must conclude that service connection for left lower 
extremity varicose veins is not warranted.  There is no 
medical evidence of varicose veins in service.  Again, while 
the veteran has claimed that he was not examined for varicose 
veins upon his discharge, service medical records showed that 
the veteran was afforded a thorough general examination that 
included the lower extremities in October 1962.  Further, 
there is no medical evidence linking varicose veins to 
service.  Moreover, as it was almost 40 years until the first 
medical evidence of record of varicose veins, there is no 
supporting evidence of a continuity of pertinent 
symptomatology. 

Again, the Board acknowledges the veteran's contentions 
linking his varicose veins to service.  However, when 
applying the same analysis as above, the veteran's 
contentions are outweighed by the absence of any medical 
evidence to support the claim.  Accordingly, the Board finds 
that the weight of the evidence is against the presence of a 
disease or injury in service, and a causal nexus between left 
lower extremity varicose veins to service.  

Again, a preponderance of the evidence is against the 
veteran's claim for left lower extremity varicose veins.  As 
the preponderance of the evidence weighs against the claim, 
the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Prostate Cancer

The veteran is also seeking service connection for prostate 
cancer.  Again, service treatment records are silent with 
respect to prostate problems or any diagnosis of prostate 
cancer.  The October 1962 service examination prior to 
discharge showed that the veteran's anus and rectum, 
including the prostate, were evaluated as clinically normal.  
In his contemporaneous medical history, the veteran was 
silent with respect to any prostate problems, and expressly 
denied cancer, frequent or painful urination, and blood in 
urine.  

VA treatment records showed that in June 2003, the veteran's 
PSA had increased to 7.6 from 4.8.  The veteran underwent a 
prostate biopsy in February 2004 and was subsequently 
diagnosed with prostatic adenocarcinoma.  Follow up treatment 
records showed continuing treatment for the veteran's 
prostate cancer.   However, these records do not link the 
veteran's prostate cancer to service.  Importantly, there is 
no medical evidence of record linking the veteran's prostate 
cancer to service.  

Therefore, based on the medical evidence of record, the Board 
must conclude that service connection for prostate cancer is 
not warranted.  There is no medical evidence of prostate 
cancer in service or within one year of discharge so the 
service incurrence of prostate cancer may not presumed.  
Again, while the veteran has claimed that he was not examined 
for prostate cancer upon his discharge, service medical 
records showed that the veteran was afforded a thorough 
general examination that included the prostate in October 
1962.  Further, there is no medical evidence linking prostate 
cancer to service.  Moreover, the Board places significant 
probative value on the 41-year gap between discharge from 
military service and the first reported medical history of 
prostate cancer and finds that the post-service 
symptomatology is too remote in time to support a finding of 
in-service onset, particularly given the lack of continuity 
of symptomatology during the multi-year gap between military 
discharge in 1962 and the first mention of the disorder in 
2003.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim).

Again, the Board acknowledges the veteran's contentions 
linking his prostate cancer to service.  However, when 
applying the same analysis as above, the veteran's 
contentions are outweighed by the absence of any medical 
evidence to support the claim.  Accordingly, the Board finds 
that the weight of the evidence is against the presence of a 
disease or injury in service, and a causal nexus between 
prostate cancer to service.  

Again, a preponderance of the evidence is against the 
veteran's claim for prostate cancer.  As the preponderance of 
the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).




ORDER

Service connection is not warranted for emphysema, for left 
lower extremity varicose veins, or for prostate cancer.  The 
appeal is denied as to all issues. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


